i          i      i                                                                  i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-10-00141-CR

                                          Willie CLARK, Jr.,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007CR7483
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 10, 2010

DISMISSED

           Willie Clark, Jr. filed a notice of appeal seeking to appeal from a sentence imposed on July

2, 2009. The judgment was in accordance with Clark’s plea bargain agreement, and the record does

not contain a trial court’s certification showing Clark has the right of appeal. Accordingly, the

appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                         PER CURIAM

DO NOT PUBLISH